NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              FRANKLIN R. PERKINS,
                   Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2013-3074
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA315I120162-I-1.
                ______________________

              Decided: October 11, 2013
               ______________________

    FRANKLIN R. PERKINS, of Oklahoma City, Oklahoma,
pro se.

   LINDSEY SCHRECKENGOST, Attorney, Office of the
General Counsel, Merit Systems Protection Board, of
Washington, DC, for respondent. With her on the brief
was BRYAN G. POLISUK, General Counsel.
               ______________________

    Before PROST, PLAGER, and TARANTO, Circuit Judges.
2                                            PERKINS   v. MSPB



PER CURIAM.
    Mr. Franklin R. Perkins pro se petitions for review of
a dismissal of his appeal by the Merit Systems Protection
Board (“Board”) for lack of jurisdiction. Perkins v. Dep’t of
Air Force, DA-315I-12-0162-I-1 (M.S.P.B. Dec. 5, 2012)
(hereafter Final Order). Because the Board correctly
dismissed Mr. Perkins’s appeal, we affirm.
                       BACKGROUND
    Mr. Perkins was promoted by the Department of the
Air Force to the position of Planning Chief in the Sheet-
metal and Composites Production Branch. Mr. Perkins’s
promotion was subject to a probationary period of one
year. Several months later, the Air Force demoted Mr.
Perkins for failing to meet the duties and responsibilities
associated with his supervisory role. The Air Force in-
formed Mr. Perkins that he would be returned to a non-
supervisory position of no lower pay and grade than the
position that he occupied prior to his promotion.
    Mr. Perkins petitioned the Board to review his demo-
tion, alleging that he was demoted under false pretenses.
Mr. Perkins further alleged that his pay had discrepan-
cies for a period of almost three years. On March 26,
2012, an Administrative Judge (AJ) issued an initial
decision that dismissed Mr. Perkins’s appeal for lack of
jurisdiction. Perkins v. Dep’t of Air Force, DA-315I-12-
0162-I-1 (M.S.P.B. Mar. 26, 2012) (hereafter Initial Deci-
sion). The AJ concluded that the Board did not have
jurisdiction because Mr. Perkins had failed to establish
that he was demoted due to “partisan politics” or “marital
status” as required by 5 C.F.R. § 315.908. Initial Decision
at 2-3.
    On April 30, 2012, Mr. Perkins filed a petition for re-
view of the AJ’s Initial Decision. In response, the Board
issued its Final Order on December 5, 2012, denying Mr.
Perkins’s petition. The Board concluded that Mr. Perkins
PERKINS   v. MSPB                                            3



had shown no error in the AJ’s finding that Mr. Perkins
had failed to establish Board jurisdiction over his demo-
tion. Final Order at 3. The Board also concluded that it
did not have jurisdiction to address Mr. Perkins’s allega-
tions concerning differential pay. Id. at 4.
   Mr. Perkins petitioned us to review the Board’s dis-
missal of his appeal. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(9). For the reasons discussed below,
we affirm the Board’s decision.
                         DISCUSSION
    The Board’s jurisdiction is limited to those matters
over which it has been granted jurisdiction by law, rule or
regulation. Johnston v. Merit Sys. Prot. Bd., 518 F.3d
905, 909 (Fed. Cir. 2008). Whether the Board has juris-
diction over an appeal is a question of law that we review
without deference. Id.
    In his informal brief, Mr. Perkins argues that he was
removed based on falsified official documents and coerced
information. Mr. Perkins contends that the Board has
jurisdiction over his appeal because it has jurisdiction
over matters relating to lost wages and reassignment to a
position having lesser duties and responsibilities. Mr.
Perkins also cites to 5 C.F.R. § 315.806, which outlines
“Appeal rights to the Merit Systems Protection Board.”
    Mr. Perkins misunderstands the Board’s jurisdiction
and § 315.806. Section 315.806 falls under Subpart H:
“Probation on Initial Appointment to a Competitive
Position.” 5 C.F.R. §§ 315.801–806. Mr. Perkins, howev-
er, was promoted to a supervisory position. Therefore, his
situation falls under Subpart I: “Probation on Initial
Appointment to a Supervisory or Managerial Position.”
5 C.F.R. §§ 315.901–909.
    Under the applicable regulation in Subpart I, 5 C.F.R.
§ 315.908, Mr. Perkins could only appeal “an agency
action . . . based on partisan political affiliation or marital
4                                            PERKINS   v. MSPB



status.” Hardy v. Merit Sys. Prot. Bd., 13 F.3d 1571, 1573
(Fed. Cir. 1994) (“A probationary employee on initial
appointment to a supervisory position who is removed to a
nonsupervisory position has no right to appeal to the
Merit Systems Protection Board unless the employee
offers a nonfrivolous allegation that removal was based on
partisan political reasons or marital status.”). Mr. Per-
kins failed to allege any facts that fit within these limited
grounds for appeal. Therefore, we find no error in the
Board’s conclusion that it lacked jurisdiction over the Air
Force’s demotion of Mr. Perkins.
    We likewise find no error in the Board’s conclusion
that it lacked jurisdiction over Mr. Perkins’s complaints
regarding his night differential pay. Our precedent has
“long distinguished between ‘basic pay’ and ‘premium
pay,’ such as overtime or night differential.” Nigg v. Merit
Sys. Prot. Bd., 321 F.3d 1381, 1384 (Fed. Cir. 2003). A
denial of premium pay is not a reduction in pay that is
appealable to the Board. Id.
     We have considered each of Mr. Perkins’s remaining
arguments, and we conclude that the Board should be
affirmed.
                       AFFIRMED
                           COSTS
    No Costs.